PAYNE, J.,
concurring:
¶ 15. I sincerely hope that the chancellor’s and not the guardian ad litem’s assessment of the evidence is correct. Child abuse is a serious problem in our nation, and too often no one seems to listen to the children. If the testimony which the chancellor rejected proves to be true, a child will suffer for a lifetime and believe that there is no justice in the world. However, this chancellor is no novice and has a long history in the judiciary, so I concur with the majority in affirming his finding. I just felt the possibility of mistake and the lifelong misery that could be caused thereby had the chancellor based his findings on insufficient evidence should be mentioned to emphasize the gravity of cases such as this.
IRVING, J., JOINS THIS SEPARATE WRITTEN OPINION.